PER CURIAM.
Appellant, Regions Bank, seeks review of an order dismissing its third amended *667complaint with prejudice and directing Appellant to pay attorney’s fees to Appellee, Sarwat M. Gad, apparently, pursuant to section 57.105, Florida Statutes (2009). We affirm the dismissal of Appellant’s third amended complaint with prejudice without further comment. However, because the portion of the order directing Appellant to pay Appellee’s attorney’s fees pursuant to section 57.105 contains no findings of fact to support the award, we are constrained to reverse this portion of the order. See, e.g., Daniels v. Reeves, 712 So.2d 839, 840 (Fla. 1st DCA 1998) (reversing the award of section 57.105 attorney’s fees “because the order awarding fees contained] no findings of fact .... ”); Glisson v. Jacksonville Transp. Auth., 705 So.2d 186, 187 (Fla. 1st DCA 1998); Mahaney v. Sumter Elec. Coop., Inc., 732 So.2d 373, 374 (Fla. 5th DCA 1999) (remanding “for the trial court to make appropriate written findings to support its earlier award of section 57.105 attorney’s fees.”). On remand, if the trial court again concludes that an award of attorney’s fees is appropriate, it should recite in its order the facts upon which it bases that conclusion. Should the trial court expressly find that an award of attorney’s fees is appropriate, it may reassess the same attorney’s fees without the need of taking further evidence.
Accordingly, we affirm all aspects of the order other than the award of attorney’s fees.
AFFIRMED in part; REVERSED in part; and REMANDED with directions.
PADOVANO, LEWIS, and CLARK, JJ., concur.